Citation Nr: 0708109	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disorder as secondary to a service-connected left 
knee disability.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel










INTRODUCTION

The veteran served on active duty from March 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, declined to reopen 
the veteran's claim for service connection for the a right 
knee condition as secondary to his service-connected left 
knee disability.  It should be noted that the veteran's 
claims file was transferred from the St. Petersburg, Florida 
RO to the Atlanta, Georgia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In June 1990, the RO denied entitlement to service 
connection for a right knee disability.  The veteran was 
notified of the decision and filed a notice of disagreement 
and substantive appeal, but withdrew that appeal prior to any 
Board decision.   
 
3.  Since the June 1990 decision, medical evidence has been 
added to the record that suggests that the veteran has 
degenerative joint disease of the right knee.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The June 1990 rating action that denied service 
connection for a right knee disability is final.  38 U.S.C. 
§ 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2006).  

2.  New and material evidence has been submitted since the 
final June 1990 rating action and the claim of entitlement to 
service connection for right knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for right knee disability and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the veteran's claim of entitlement to service 
connection for right knee disability was originally denied in 
June 1990.  On VA examination in April 1990, the examiner 
remarked that "At this time I don't know that he has 
arthritis of the right knee.  If he does it could be due to 
undue stress from limping on the left knee".  The right knee 
did not exhibit arthritis on x-ray studies.  The RO denied 
service connection for right knee disability indicating that 
it was not due to service-connected left knee disability.  
The veteran initially appealed the rating action, but 
withdrew the appeal prior to appellate action.  The June 1990 
rating action is final.  See 38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2006).  

In August 2003, the veteran requested to reopen his claim.  
In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final June 1990 rating action.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

Since the June 1990 rating action, additional evidence has 
been added to the record including the report of a December 
2003 examination for VA purposes reflecting x-ray evidence of 
degenerative joint disease of the right knee.  While the 
request for the examination specifically asked whether the 
right knee disability was secondary to the service-connected 
left knee disability, the examiner, who did not have access 
to the claims folder, did not address the matter.  

The December 2003 examination report is new as it has not 
previously been considered.  The Board also finds the 
examination report to be material because, together with the 
April 1990 VA examination report, it raises a reasonable 
possibility of establishing the claim.  It is of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for right knee disability is reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for right knee disability, the appeal is granted.


REMAND

Since the veteran's claim for service connection for right 
knee disability has been reopened, the Board must address the 
merits of the service connection claim.  On review, the Board 
has determined that additional development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee disability.  
The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

For each disability found, the examiner 
is to indicate whether there is a 50 
percent probability or greater that it 
was caused or aggravated by his service-
connected left knee disability.  If 
aggravated, the examiner should specify 
what permanent increase in the severity 
of the underlying right knee disability 
is due to the service-connected left knee 
disability.  The examiner should 
reconcile the opinion with the April 1990 
and the December 2003 examination reports 
discussed above.   

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right knee disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


